In May, 1943, plaintiff in error John Cordts was indicted in the circuit court of St. Clair county for the murder of Florence Cordts. Counsel was appointed to represent him. After a plea of not guilty had been entered, leave was obtained to withdraw the plea and to move to quash the indictment on the ground that the person named in the indictment as having been murdered was not Florence Cordts. After a hearing on the motion, the court reserved ruling on the same until after the People had introduced evidence which it was asserted by the State's Attorney would show that the deceased had used the name Florence Cordts. The trial started June 17, 1943, and after the State's Attorney had made his proof, the court considered it sufficient to overrule the plea of *Page 625 
misnomer. Thereupon, plaintiff in error withdrew his plea of not guilty and tendered a plea of guilty. He was fully advised by the court as to his rights and the consequences of his plea. He was sentenced to the penitentiary for life. He has sued a writ of error out of this court to review the record of his conviction. Plaintiff in error's statement contains many assertions which are based on a report of evidence sworn to by the court reporter, but which was not certified by the trial judge and does not appear in this case as a certified transcript of proceedings. The same cannot be considered. The points urged do not question the sufficiency of the common-law record.
The judgment is affirmed.
Judgment affirmed. *Page 626 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 627